Kie D. Hall, Executive Secretary Arkansas Public Employees Retirement System One State Capitol Hall [Mall] Little Rock, Arkansas 72201-1015
Dear Mr. Hall:
This is in response to your request for an opinion regarding Act 781 of 1987. You have asked the following specific questions in this regard:
   (1)  In the absence of a specifically designated benefit on which to compute the ad hoc increase given by Act 781, how are the two increases which are both effective on July 1, 1987, to be determined?
   (2)  For purposes of determining eligibility to receive benefit increases, should a member's retirement date be considered the end of the work day on his last day as an employee, or the first day of the month in which he begins receiving benefits?
In response to your first question, it may be concluded that increases in benefits for members of the State Police Retirement System, under Act 718 of 1987, are to be calculated based upon current monthly benefits.  Since no specific date is designated on which the increase in benefits shall accrue, it is reasonable to conclude that the present monthly benefits provide the base figure on which the benefits would be applied.  The inclusion of language in Act 718 similar to that of Ark. Stat. Ann. 42-463.2(a) (Cum. Supp. 1985) could easily have been accomplished.  The statute must be construed just as it reads.  Bolden v. Watt, 290 Ark. 343,719 S.W.2d 428 (1986).
It is my opinion, in response to your second question, that the determinative date is the first day of the month on which the retirant receives benefits. While the statutes pertaining to the Arkansas State Police Retirement System (Ark. Stat. Ann. 42-451 — 42-459 (Repl. 1977 and Cum. Supp. 1985)) do not specifically provide for the retirement date of participants in the system, it appears that the Board of Trustees of the state Police Retirement System has the authority, pursuant to 42-452(H) (Repl. 1977), to designate the date on which pension benefits become effective. The policy adopted by the Board on April 18, 1980, designating the first of the month as the day on which benefits will be effective, represents a valid exercise of authority pursuant to 42-452(H).
This policy is significant in light of the definition of the term "retirement" under 42-451(B)(q) as "a member's withdrawal from the employ of the Department with a pension payable from funds of the system."  Under the Board's policy, a pension will be payable on the first day of the month.  The definition of "retirement" for purposes of the State Police Retirement System law, viewed in conjunction with the adopted policy, compels the conclusion that this date is determinative.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.